Citation Nr: 1128327	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  10-07 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to a permanent and total disability for pension purposes.


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from August 1948 to August 1949, after which he was transferred to the Enlisted Reserve Component.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

After reviewing the record, the Board is of the opinion that additional development of the record is warranted prior to further review by the Board.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

When the Veteran files a claim of entitlement to VA pension, VA must notify him of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159 (2010).  To date, such notice has not been sent to the Veteran.

In April 2011, the Veteran was scheduled to have a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  Nine days prior to that hearing, the Veteran's daughter reported that the Veteran would be unable to attend the hearing.  She stated that he was recovering from a stroke suffered in March 2011.  However, she noted that the Veteran wished to have his hearing rescheduled.  Later, in April 2011, the Veteran's daughter requested that the Veteran's hearing be postponed until at least July 2011, in order to give him time to recover from his stroke.

In light of the foregoing circumstances, the Board finds that the Veteran's hearing should be rescheduled.  Accordingly, the case is remanded for the following actions:

1.  Notify the Veteran of VA's duties to notify and assist him in the development of his claim of entitlement to a permanent and total disability rating for pension purposes.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159 (2010).

2.  Schedule the Veteran for a hearing at the RO before a member of the Board.  In so doing, ensure that he has had time to recover from his March 2011 stroke, so that he is able to attend the hearing.  

When the hearing has been completed, return the claims file to the Board for further appellate review.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


